J-S59030-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN RE: ADOPTION OF: C.L., C.L., :            IN THE SUPERIOR COURT OF
MINOR CHILDREN                  :                 PENNSYLVANIA
                                :
                                :
                                :
APPEAL OF: K.G., MOTHER         :            No. 746 WDA 2015

                   Appeal from the Order April 15, 2015,
                Court of Common Pleas, Washington County,
                   Orphans’ Court at No(s): 63-13-1516
                             and 63-13-1517


IN RE: ADOPTION OF: C.L., C.L., :            IN THE SUPERIOR COURT OF
MINOR CHILDREN                  :                 PENNSYLVANIA
                                :
                                :
                                :
APPEAL OF: K.G., MOTHER         :            No. 747 WDA 2015

                Appeal from the Order entered April 15, 2015,
                Court of Common Pleas, Washington County,
                    Orphans’ Court at No(s): 63-13-1517
                              and 63-13-1516

BEFORE: BOWES, DONOHUE and FITZGERALD*, JJ.

MEMORANDUM BY DONOHUE, J.:                     FILED SEPTEMBER 24, 2015

      Appellant, K.G. (“Mother”), appeals from the order of the trial court

terminating her parental rights to her two children, C.L. (born June 12,

2010) and Ch.L. (born September 14, 2011) (together, the “Children”). For

the reasons that follow, we affirm the trial court’s order granting the petition

to terminate parental rights filed by the Washington County Children and

Youth Services Agency (“CYS”).




*Former Justice specially assigned to the Superior Court.
J-S59030-15


     In its written opinion pursuant to Rule 1925(a) of the Pennsylvania

Rules of Appellate Procedure, the trial court set forth the following facts

relevant to Mother’s appeal:

           The Mother is 27 years old. (T.T. 11/13/14, P. 5)
           She has no birth certificate. She was not born in a
           hospital; her mother reported that she gave birth to
           Mother in a car somewhere between Arizona and
           Florida. (T.T. 11/5/14, P. 65) Because she has no
           birth certificate, the Mother has been unable to
           obtain a social security number. (T.T. 11/13/14, P.
           8) She grew up in Lakeland, Florida and attended
           school through the eighth grade, but was not
           permitted to attend high school due to a lack of a
           birth certificate. (T.T. 11/13/14, P. 7-8)

                               *     *     *

           CYS first became involved with the family on
           September 14, 2011, at the birth of Ch.L. The
           hospital staff reported concerns to CYS that Mother
           lacked any identification and that Father was very
           controlling of Mother, answering questions for her.
           (T.T. 8/6/14, P. 95) At the time, the Mother, Father,
           the two children and the Father’s wife were all living
           together. (T.T. 11/5/14, P. 29) In early 2012, after
           an argument between Mother and Father’s wife
           Christina, the Mother and [Children] moved to a
           women’s shelter in Allegheny County.             (T.T.
           11/13/14, P. 30-32) After a few months, they left
           and returned to the home of the Father. In October
           of 2012, CYS located the family and went to the
           residence.    CYS found that the home was in a
           deplorable and filthy condition and was inadequate
           for the seven adults and two children living there.
           (T.T. 8/6/14, P. 99) The Children were removed by
           emergency shelter order and placed in foster care on
           October 16, 2012, where they have remained. (T.T.
           8/6/14, P. 100)




                                   -2-
J-S59030-15


          The Children were adjudicated dependent on
          December 3, 2012. The allegations of dependency
          were deplorable living conditions, the Father’s status
          as a Megan’s Law offender and his serious mental
          health issues and the lack of verifiable identity of
          Mother. (Exhibit 6; Dep. Pet. P. 5 of 5) Over the
          course of the dependency case, the parents have
          been ordered to obtain and maintain appropriate
          housing, to complete a parenting educational
          training and to obtain a mental health evaluation and
          follow through with any treatment.

                              *     *     *

          The parents have moved at least four times in the
          last two years. They lived in a trailer in Canton
          Township, then moved to Washington, then to West
          Alexander and in January of 2014 to Eighty-Four,
          Pennsylvania, where they have remained.          (T.T.
          8/6/14, P. 118) Their current housing was found
          with the assistance of CYS and is appropriate,
          although some issues of cleanliness have arisen.
          (T.T. 8/6/14, P. 170) The parents completed the
          parenting program through Justice Works.         (T.T.
          8/6/14, P. 105) The Mother has not obtained a
          mental health evaluation because she lacked
          identification. (T.T. 8/6/14, P. 105) However, as
          part of an interactional evaluation that was
          performed by Dr. Neil Rosenblum, a clinical
          psychologist, a mental health assessment and
          testing was conducted. Mother was diagnosed with
          panic disorder with agoraphobia (Axis I), R/O Social
          Anxiety Disorder (Axis I) and Mild Mental Retardation
          (Axis II) with an IQ of 60 and a very limited reading
          ability. (Exhibit 2)

                              *     *     *

          The parents have weekly supervised visitation for
          five hours. (T.T. 8/6/14, P. 123)

                              *     *     *




                                  -3-
J-S59030-15


           Dr. Rosenblum conducted an interactional evaluation
           with the parents and the Children and the foster
           parents and the Children.         He supported the
           termination of the parents’ rights. (T.T. 8/6/14, P.
           44)    The CYS caseworker testified that, in her
           opinion, the Children would not suffer any
           detrimental effects if the parents’ rights were
           terminated. (T.T. 8/6/14, P. 129-30) The Guardian
           Ad Litem also supported the termination of the
           parents’ rights. (T.T. 11/13/14, P. 69)

Trial Court Opinion, 6/12/2015, at 1-5.

     CYS filed a petition to terminate Mother’s parental rights on December

24, 2013. The trial court conducted evidentiary hearings on August 6, 2014,

November 5, 2014, November 5, 2014, and November 13, 2014. On April

15, 2015, the trial court issued an order granting CYS’s petition and

terminating Mother’s parental rights. On appeal, Mother raises the following

two issues for our review and determination:

     1.    Whether the [trial court] erred as a matter of law by
           terminating Mother’s parental rights since Mother
           could not secure stable housing , seek employment,
           apply for state benefits, since she has attempted by
           is unable to obtain a birth certificate, social security
           number, or state-issued identification card, which
           prevented mother from completing court-ordered
           services rendering her unable to rectify the
           conditions which led to [Children] being without
           essential parental care, control or subsistence
           necessary to take care of [Children].

     2.    Whether the trial court erred as a matter of law since
           Mother’s rights were terminated pursuant to §
           2511(b), since Mother’s rights were terminat[ed] on
           the basis of environmental factors such as
           inadequate housing, furnishings, clothing, and
           medical care that were beyond the control of Mother.



                                    -4-
J-S59030-15



Mother’s Brief at 5.

      We review the appeal from the termination of parental rights in

accordance with the following standard.

            [A]ppellate courts must apply an abuse of discretion
            standard    when     considering      a   trial   court’s
            determination of a petition for termination of
            parental rights.     As in dependency cases, our
            standard of review requires an appellate court to
            accept the findings of fact and credibility
            determinations of the trial court if they are supported
            by the record. If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion. As
            has been often stated, an abuse of discretion does
            not result merely because the reviewing court might
            have reached a different conclusion.          Instead, a
            decision may be reversed for an abuse of discretion
            only     upon      demonstration        of      manifest
            unreasonableness, partiality, prejudice, bias, or ill-
            will.

            As [the Pennsylvania Supreme Court] discussed in
            [In re: R.J.T., 9 A.3d 1179 (Pa. 2010)], there are
            clear reasons for applying an abuse of discretion
            standard of review in these cases. [The Supreme
            Court] observed that, unlike trial courts, appellate
            courts are not equipped to make the fact-specific
            determinations on a cold record, where the trial
            judges are observing the parties during the relevant
            hearing and often presiding over numerous other
            hearings regarding the child and parents. Therefore,
            even where the facts could support an opposite
            result, as is often the case in dependency and
            termination cases, an appellate court must resist the
            urge to second guess the trial court and impose its
            own credibility determinations and judgment;
            instead we must defer to the trial judges so long as
            the factual findings are supported by the record and




                                      -5-
J-S59030-15


            the court’s legal conclusions are not the result of an
            error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some internal

citations omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.     In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained [t]he standard of clear and convincing

evidence is defined as testimony that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” Id. (quoting In

re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      When deciding a case falling under section 2511, the trial court must

engage in a bifurcated process. In that analysis,

            [t]he initial focus is on the conduct of the parent.
            The party seeking termination must prove by clear
            and convincing evidence that the parent’s conduct
            satisfies at least one of the nine statutory grounds in
            section 2511(a). If the trial court determines that
            the parent’s conduct warrants termination under
            section 2511(a), then it must engage in an analysis
            of the best interests of the child under section
            2511(b), taking into primary consideration the
            developmental, physical, and emotional needs of the
            child.

In re B.C., 36 A.3d 601, 606 (Pa. Super. 2012).




                                     -6-
J-S59030-15


       This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).     Here, the trial court terminated Mother’s parental rights under

section 2511(a)(1), (2), (5), (8) and (b). We will analyze the trial court’s

decision to terminate Mother’s parental rights under section 2511(a)(1) and

(b).

       These sections provide:

             § 2511. Grounds for involuntary termination

             (a) General rule.--The rights of a parent in regard
             to a child may be terminated after a petition filed on
             any of the following grounds:

                                         ...

                   (1) The parent by conduct continuing for
                   a period of at least six months
                   immediately preceding the filing of the
                   petition either has evidenced a settled
                   purpose of relinquishing parental claim to
                   a child or has refused or failed to
                   perform parental duties.

                                         ...

             (b)     Other    considerations.--The      court   in
             terminating the rights of a parent shall give primary
             consideration to the developmental, physical and
             emotional needs and welfare of the child. The rights
             of a parent shall not be terminated solely on the
             basis of environmental factors such as inadequate
             housing, furnishings, income, clothing and medical
             care if found to be beyond the control of the parent.
             With respect to any petition filed pursuant to



                                     -7-
J-S59030-15


              subsection (a)(1), (6) or (8), the court shall not
              consider any efforts by the parent to remedy the
              conditions described therein which are first initiated
              subsequent to the giving of notice of the filing of the
              petition.

23 Pa.C.S.A. § 2511(a)-(b).

      Section 2511(a)(1) provides that a parent's rights may be terminated

if, inter alia, the parent has failed to perform parental duties for at least six

months immediately preceding the filing of the petition.         23 Pa.C.S.A. §

2511(a)(1).     Although this section references the six months immediately

preceding the filing of the petition as most critical to the analysis, this Court

has held that “the trial court must consider the whole history of a given case

and not mechanically apply the six-month statutory provision.” In re E.M.,

908 A.2d 297, 303 (Pa. Super. 2006) (quoting In re B., N.M., 856 A.2d

847, 855 (Pa. Super. 2004)).       The trial court in this case indicated that it

evaluated the Mother’s conduct not only during the six months prior to the

filing of the petition (June 2013 through December 2013), but also “took a

broader approach and considered all of the conduct of the parties until the

hearing date.” Trial Court Opinion, 6/12/2015, at 8.

      Our Supreme Court has stated that parental duty “is best understood

in relation to the needs of a child.”

              A child needs love, protection, guidance, and
              support.   These needs, physical and emotional,
              cannot be met by a merely passive interest in the
              development of the child. Thus, this court has held
              that the parental obligation is a positive duty which



                                        -8-
J-S59030-15


               requires affirmative performance. This affirmative
               duty encompasses more than a financial obligation;
               it requires continuing interest in the child and a
               genuine effort to maintain communication and
               association with the child..

In re J.T., 983 A.2d 771, 777 (Pa. Super. 2009) (quoting In re Burns, 474

615, 379 A.2d 535, 540 (Pa. 1977)).

      For her first issue on appeal, Mother contends that CYS introduced

“absolutely no evidence” of any failure to perform her parental duties, as she

completed the parenting course and attended all of the supervised

visitations.   Mother’s Brief at 10-11.   We must disagree, as the trial court

reached the following determinations relevant to this inquiry:

               Mother has taken very few steps to show that she
               desires to parent her children. While she states that
               she has applied for a social security number over
               fifty times, she has taken no real action to do so.
               CYS assisted Mother in obtaining DNA from Mother
               and her mother, to verify who she was.             The
               [M]other then obtained an affidavit from her mother
               which stated the general circumstances of her birth
               but the Mother reported no further efforts to obtain a
               birth certificate. The impediment to obtaining a birth
               certificate, it seems to the court, is that the Mother
               does not know where she was born. A deposition or
               other testimony of the Mother’s mother could clarify
               that issue so that the jurisdiction where legal action
               should be taken could be established.          But the
               [M]other and her attorney have not taken that
               action. The Mother’s limited intellectual functioning,
               panic disorder and lack of identity make Mother
               dependent on Father and the victim of manipulation.
               She has evidenced no ability to independently take
               care of herself, and certainly not the ability to take
               care for two small children. Neither parent has any
               community support.



                                       -9-
J-S59030-15



Trial Court Opinion, 6/12/2015, at 9-10.     The certified record on appeal

amply supports these factual findings.

      Once the evidence establishes a failure to perform parental duties, the

trial court must engage in an inquiry regarding the parent's explanation for

his or her conduct. In re Adoption of Charles E.D.M., 550 Pa. 595, 708

A.2d 88, 92 (1998). Here, Mother argues that the principal reason for her

inability to provide a suitable home and financial support for Children is her

lack of a birth certificate, which she in turn blames CYS for not providing

more assistance to her in this regard:

            CYS did not utilize reasonable efforts to assist
            [M]other in locating stable housing or assist her in
            obtaining the necessary legal documentation to
            confer citizenship and access to public welfare
            benefits.   If CYS would have assisted [M]other,
            [M]other could have at least been able to obtain
            housing so she could reside with her [C]hildren.
            Instead, CYS did absolutely nothing to help [M]other.
            They recommended various services knowing that
            [M]other could never complete them and waited for
            the termination of parental rights timeframe 15 of
            the past 22 months in order to terminate [M]other’s
            rights.

Mother’s Brief at 10-11.

      Mother has cited to no authority in support of this argument, however,

and we are not aware of any such authority. Section 6351 of the Juvenile

Act requires an agency to provide reasonable efforts aimed at reunifying the

parent with his or her children.    42 Pa.C.S.A. § 6351.      The trial court




                                    - 10 -
J-S59030-15


concluded that CYS has provided reasonable services to Mother, including

helping her to obtain housing as well as a sample of her DNA to assist in the

process of obtaining a birth certificate. Trial Court Opinion, 6/12/2015, at 3,

9-10.    We are not aware of any authority that requires CYS, pursuant to

section 6351, to do more, including any obligation to provide additional

affirmative assistance (rather than to recommend actions she could take) to

obtain a birth certificate for her.     To the contrary, our Supreme Court

recently ruled that agencies like CYS have no obligation to provide services

pursuant to section 6351 aimed at reunifying parents with their children

prior to petitioning for termination of parental rights.   In re D.C.D., 105

A.3d 662, 671 (Pa. 2014).

        For her second issue on appeal, Mother claims that the trial court’s

determination that CYS satisfied the requirements of section 2511(b) was in

error, since it was based upon environmental factors beyond her control.

Mother’s Brief at 14.   Mother insists that there is a strong bond between

herself and Children, and that the trial court wants to sever that bond based

upon her inability to provide adequate housing, furnishings, income, clothing

and medical care, which (given her lack of access to welfare benefits) is

beyond her control at the moment. Id.

        Reviewing the certified record on appeal, however, we must disagree,

as CYS presented clear and convincing evidence in connection with section

2511(b) that was wholly unrelated to any consideration of environmental



                                      - 11 -
J-S59030-15


factors. Azure Hixenbaugh, the CYS caseworker, testified that based upon

her observations, there was no bond between the Children and their parents

(including Mother) that was of benefit to the Children.   N.T., 8/6/2014, at

130. Dr. Neil Rosenblum testified that while he believed that Mother loved

the Children dearly, id. at 57, he saw no similar loving relationship between

the Children and their parents.    Id. at 46-47.     Instead, Dr. Rosenblum

described the Children as “comfortable” with their parents, with the older

child (C.L.) exhibiting more of an attachment than Ch.L. Id. at 46. Both

Ms. Hixenbaugh and Dr. Rosenblum agreed that severing the relationship

between the Children and Mother would not result in any detrimental effect

to the Children.   Id. at 47-48, 130.       According to Dr. Rosenblum, the

Children have adapted to life with their pre-adoptive foster parents, from

whom they derive all of their “nurturing, direction and emotional support,”

and that as a result termination was not “something that would cause the

children any significant adjustment concerns.”     Id. at 47-48.   Both Ms.

Hixenbaugh and Dr. Rosenblum also agreed that the Children have strong

bonds with their pre-adoptive foster parents and that termination of parental

rights and adoption were in the Children’s best interests.   Id. at 44, 130;

see In re T.S.M., 71 A.3d 251, 268 (Pa. 2013) (“Common sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.”).



                                   - 12 -
J-S59030-15


      The trial court unquestionably found the testimony of Ms. Hixenbaugh

and Dr. Rosenblum to be credible, and this Court is bound by those

credibility determinations.   In the Interests of J.F.M., 71 A.3d 989, 992

(Pa. Super. 2013). Because the trial court’s analysis of section 2511(b) was

not reliant upon environmental factors beyond the ability of Mother to

provide, we find no error. Mother’s second issue on appeal thus lacks any

merit.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/24/2015




                                    - 13 -